Order entered July 14, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00056-CV

                       LISA M. RODRIGUEZ, Appellant

                                         V.

                    ESEQUIEL RODRIGUEZ, JR., Appellee

                On Appeal from the 301st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DF-16-18425

                                      ORDER

      Before the Court is appellant’s July 13, 2022 unopposed second motion for

an extension of time to file her reply brief. We GRANT the motion. We ORDER

the reply brief tendered to this Court by appellant on July 13 filed as of the date of

this order.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE